

Exhibit 10.5


CALLAWAY GOLF COMPANY
OFFICER EMPLOYMENT AGREEMENT


This Officer Employment Agreement ("Agreement") is entered into as of May 1,
2012 (the “Effective Date”) by and between Callaway Golf Company, a Delaware
corporation, (the "Company") and Alan Hocknell, Ph.D. ("Employee").


1.    TERM. The Company hereby employs Employee and Employee hereby accepts
employment pursuant to the terms and provisions of this Agreement for the period
commencing May 1, 2012 and terminating on April 30, 2013. On May 1, 2013, and on
May 1 each year thereafter, the Agreement shall renew for an additional one year
term unless the Company provides notice to the Employee that it is not renewing
the Agreement. Upon non-renewal of the Agreement, Employee will become an
employee at will unless the Agreement is terminated as provided in Section 7
below. At all times during the term of this Agreement, Employee shall be
considered an employee of the Company within the meaning of all federal, state
and local laws and regulations, including, but not limited to, laws and
regulations governing unemployment insurance, workers' compensation, industrial
accident, labor and taxes.


2.    TITLE. Employee shall serve as Senior Vice President, Research &
Development, of the Company. Employee's duties shall be the usual and customary
duties of the offices in which Employee serves. Employee shall report to the
Senior Vice President, Global Brand & Product, or such other person as the Chief
Executive Officer shall designate from time to time. The Board of Directors
and/or the Chief Executive Officer of the Company may change employee’s title,
position and/or duties at any time.


3.    SERVICES TO BE EXCLUSIVE. Employee agrees to devote Employee’s full
productive time and best efforts to the performance of Employee's duties
hereunder pursuant to the supervision and direction of the Company's Board of
Directors, its Chief Executive Officer or their designee. Employee further
agrees, as a condition to the performance by the Company of each and all of its
obligations hereunder, that so long as Employee is employed by the Company,
Employee will not directly or indirectly render services of any nature to,
otherwise become employed by, or otherwise participate or engage in any other
business without the Company's prior written consent. Nothing herein contained
shall be deemed to preclude Employee from having outside personal investments
and involvement with appropriate community or charitable activities, or from
devoting a reasonable amount of time to such matters, provided that this shall
in no manner interfere with or derogate from Employee's work for the Company.


4.    COMPENSATION.


(a)    Base Salary. In accordance with the Company’s usual review and pay
practices, the Company agrees to pay Employee a base salary of no less than
$342,000.00 per year (prorated for any partial years of employment), payable in
equal installments on regularly scheduled Company pay dates. Employee agrees
that the Company may increase Employee’s base salary without requiring an
amendment of this Agreement through the use of a Personnel Action Notice.


(b)    Annual Incentive. The Company shall provide Employee an opportunity to
earn an annual incentive payment based upon participation in the Company's
applicable incentive plan as it may or may not exist from time to time.
Employee’s incentive target percentage is fifty-five percent (55%) of Employee’s
annual base salary. Any annual incentive payment earned pursuant to an
applicable incentive plan shall be payable in the first quarter of the following
year.


(c)    Long Term Incentive. The Company shall provide Employee an opportunity to
participate in the Company’s applicable long term incentive program as it may or
may not exist from time to time.

1
    

--------------------------------------------------------------------------------



    
5.    EXPENSES AND BENEFITS.


(a)    Reasonable and Necessary Expenses. In addition to the compensation
provided for in Section 4, the Company shall reimburse Employee for all
reasonable, customary and necessary expenses incurred in the performance of
Employee's duties hereunder. Employee shall first account for such expenses in
accordance with the policies and procedures set by the Company from time to time
for reimbursement of such expenses. The amount, nature, and extent of such
expenses shall always be subject to the control, supervision and direction of
the Company and its Chief Executive Officer.


(b)    Paid Time Off. Employee shall accrue paid time off in accordance with the
terms and conditions of the Company’s Paid Time Off Program, as stated in the
Company's Employee Handbook, and as may be modified from time to time. Subject
to the maximum accrual permitted under the Paid Time Off Program, Employee shall
accrue paid time off at the rate of twenty-five (25) days per year. The time off
may be taken any time during the year subject to prior approval by the Company.
The Company reserves the right to pay Employee for unused, accrued benefits in
lieu of providing time off in accordance with the Company’s policies with
respect to unused Paid Time Off.


(c)    Insurance/Death Benefit. During Employee's employment with the Company
pursuant to this Agreement, the Company shall provide the following:


(i)    Employee may participate in the Company's health insurance and disability
insurance plans as the same may be modified from time to time;


(ii)    Subject to all applicable laws, and satisfaction of the conditions set
forth below, Employee may be eligible for an additional disability benefit if
Employee becomes permanently disabled. Permanent Disability shall be defined as
Employee’s failure to perform or being unable to perform all or substantially
all of Employee's duties under this Agreement for a continuous period of six (6)
months or more on account of any physical or mental disability, either as
mutually agreed to by the parties or as reflected in the opinions of three (3)
qualified physicians, one of which has been selected by the Company, one of
which has been selected by Employee, and one of which has been selected by the
two other physicians jointly. In the event that Employee is declared permanently
disabled (the “Permanent Disability Date”), then Employee shall be entitled to
(i) any compensation accrued and unpaid as of the Permanent Disability Date;
(ii) a cash payment based on the incentive payment Employee would have received
in light of the Company’s actual performance as measured against the
requirements of the annual incentive plan and pro-rated to the date of
Employee’s Permanent Disability Date; (iii) a lump sum payment equal to six (6)
months of Employee’s then current base salary at the same rate as in effect on
the Permanent Disability Date; (iv) the vesting of all unvested long-term
incentive compensation awards (e.g., SARs, stock options, and other long-term
equity-based incentive awards) held by Employee that would have vested had
Employee continued to perform services pursuant to this Agreement for a period
of twelve (12) months from the Permanent Disability Date; (v) subject to
Subsection 7(b)(ii) below, the payment of premiums owed for COBRA insurance
benefits for a period of twelve (12) months from the Permanent Disability Date;
and (vi) no other payments. The payment of the benefits described in (i) and
(iii) of this subsection, as well as any vested time-based long-term incentive
compensation awards described in (iv) of this subsection, shall be made as soon
as administratively practicable following the Permanent Disability Date, but in
no event later than seventy (70) days after the Permanent Disability Date; the
payment of any benefits described in (ii) of this subsection, as well as any
performance-based long-term incentive compensation awards described in (iv) of
this subsection, shall be paid after the completion of the relevant performance
period and the evaluation of whether, and the degree to which, the performance
criteria have been met. The payment of this benefit shall not eliminate
Employee’s right to permanent disability insurance benefits if the Employee so
qualifies, and shall not eliminate the right of the Company to terminate
Employee’s employment (e.g., a termination for substantial cause pursuant to
Subsection 7(e)) without any further payment pursuant to this Agreement.
Employee agrees that the Company shall be entitled to take as an offset against
any amounts to be paid pursuant to this subsection any amounts received by
Employee pursuant to disability or other insurance or similar income sources
provided by the Company; and



2
    

--------------------------------------------------------------------------------



(iii)    Employee shall receive, if Employee is insurable under usual
underwriting standards, term life insurance coverage on Employee's life, payable
to whomever Employee directs, in an amount equal to four and sixty-five
hundredths (4.65) times Employee's base salary, not to exceed a maximum of
$1,500,000.00 in coverage, provided that Employee completes the required health
statement and application and that Employee's physical condition does not
prevent Employee from qualifying for such insurance coverage under reasonable
terms and conditions.


(iv)    In the event of Employee’s death, all outstanding unvested service-based
full value long-term incentive awards (e.g., restricted stock units and phantom
stock units) held by Employee shall immediately vest.


(d)    Retirement. Employee shall be permitted to participate in the Company's
401(k) retirement investment plan pursuant to the terms of such plan, as the
same may be modified from time to time, to the extent such plan is offered to
other officers of the Company.


(e)    Financial Planning, Annual Executive Physical, Golf Expense Reimbursement
Program and Other Perquisites. To the extent the Company provides financial, tax
and estate planning and related services, annual executive physicals, golf
expense reimbursements, or any other perquisites and personal benefits to other
officers generally from time to time, such services and perquisites shall be
made available to Employee on the same terms and conditions.


6.    TAXES. Employee acknowledges that Employee is responsible for all taxes,
including imputed income taxes related to Employee’s compensation and benefits,
except for those taxes for which the Company is obligated to pay under
applicable law or regulation. Employee agrees that the Company may withhold from
Employee’s compensation any amounts that the Company is required to withhold
under applicable law or regulation.


7.    TERMINATION OF EMPLOYMENT.


(a)    Termination by the Company Without Substantial Cause, or by Employee for
Good Reason or Non-Renewal. Employee's employment under this Agreement may be
terminated by the Company at any time without substantial cause. Employee’s
employment under this Agreement may also be terminated by Employee for Good
Reason or Non-Renewal. “Good Reason” shall mean a material breach of this
Agreement by the Company. “Non-Renewal” shall mean if the Company gives notice
of non-renewal of this Agreement, as described in Section 1 above, and offers
Employee a new or amended written employment agreement that is not on
substantially the same or better terms as this Agreement. In the event of a
termination by the Company Without Substantial Cause, or by Employee for Good
Reason or Non-Renewal, Employee shall be entitled to receive (i) any
compensation accrued and unpaid as of the date of termination; (ii) a cash
payment based on the annual incentive payment Employee would have received in
the then-current year in light of the Company’s actual performance as measured
against the requirements of the annual incentive plan, pro-rated to the date of
Employee’s termination (the “Pro-Rata Incentive Plan Payment”); and (iii) the
vesting of all unvested long-term incentive compensation awards (e.g., SARs,
stock options, and other long-term equity-based incentive awards) held by
Employee that would have vested had Employee continued to perform services
pursuant to this Agreement for a period of twelve (12) months from the date of
termination; provided that any unvested long-term incentive compensation awards
that are subject to performance-based vesting will vest only if, and to the
degree that, the performance goals are satisfied. The payment of the benefits
described in (i) of this subsection as well as any vested time-based long-term
incentive compensation awards described in (iii) of this subsection shall be
made as soon as administratively practicable following the date of termination.
The payment of any benefits described in (ii) of this subsection as well as any
performance-based long-term incentive compensation awards described in (iii) of
this subsection shall be paid after the completion of the relevant performance
period and the evaluation of whether, and the degree to which, the performance
criteria have been met. In addition to the foregoing and subject to the
provisions thereof, Employee shall be eligible to receive Special Severance as
described in Subsection 7(b) and Incentive Payments as described in Subsection
7(c).



3
    

--------------------------------------------------------------------------------



(i)    Conditions on Termination by Employee for Good Reason or Non-Renewal. In
the event that Employee seeks to terminate this Agreement for Good Reason or
Non-Renewal, the following notice procedures shall apply:


1. Good Reason - Within ninety (90) days of the date Employee knows, or should
have known, that Employee is entitled to terminate this Agreement for Good
Reason, as defined above, Employee shall notify the Company in writing of the
Good Reason and Employee’s intent to terminate the Agreement no earlier than
thirty (30) days later. Company shall then have thirty (30) days to cure the
condition underlying Employee’s notice or inform Employee, in writing, of its
intent not to do so. If Company fails to cure the condition, or states that it
does not intend to attempt to cure the condition underlying Employee’s notice,
then Employee shall then have the right to terminate for Good Reason no later
than ninety (90) days following the expiration of the cure period or the written
statement of intent not to cure.
  
2. Non-Renewal – At least sixty (60) days prior to the expiration of this
Agreement, the Company shall notify Employee in writing of Non-Renewal, as
defined above. Within thirty (30) days of delivery of the written notice of
Non-Renewal, the Company shall provide Employee with a new or amended employment
agreement or inform Employee in writing that it does not intend to offer
Employee a new employment agreement. Employee shall then have the option, for
forty-five (45) days following expiration of the Agreement, to notify the
Company, in writing, of Employee’s intent to terminate Employee’s employment for
Non-Renewal.


(b)    Special Severance. In the event of a termination pursuant to Subsection
7(a) of this Agreement, Special Severance shall consist of a total amount equal
to 0.500 times the sum of Employee's most recent annual base salary and annual
target incentive, payable in equal installments on the same pay schedule as in
effect at the time of termination over a period of twelve (12) months from the
date of termination. Employee shall also be entitled to the payment of premiums
owed for COBRA and/or CalCOBRA insurance benefits and the continuation of the
financial, tax and estate planning services (on the then-existing terms and
conditions) through the period during which Employee is receiving Special
Severance. In addition, the Company shall offer to provide, at Company expense,
up to one (1) year of outplacement services through a professional outplacement
firm of the Company’s choosing.
(i)     Conditions on Receiving Special Severance. Notwithstanding anything else
to the contrary, it is expressly understood that any obligation of the Company
to pay Special Severance pursuant to this Agreement shall be subject to
Employee's continued compliance with the terms and conditions of Sections 8 and
11; Employee’s continued forbearance from directly, indirectly or in any other
way, disparaging the Company, its officers or employees, vendors, customers,
products or activities, or otherwise interfering with the Company's press,
public and media relations; and Employee’s execution, prior to receiving any
Special Severance, of an effective release in the form attached hereto as
Exhibit B within the time period set forth therein (but in no event later than
sixty (60) days after the date of termination of employment). Additionally, none
of the Special Severance benefits will be paid or otherwise delivered prior to
the effective date of the release, so that amounts otherwise payable prior to
the release effective date will accrue and be paid as soon as administratively
practicable, except as required by Subsection 7(h) below. Employee agrees that
payment of Special Severance pursuant to this subsection shall be in lieu of,
and not in addition to, any other payment that Employee might otherwise be
entitled to, including, but not limited to, payments under any state or federal
Worker Adjustment and Retraining Notification Act, any similar statute, or as
provided for under common law.
(ii)     Payment in lieu of COBRA. Notwithstanding anything else to the
contrary, if the Company determines, in its sole discretion, that the Company
cannot provide COBRA premium benefits under this Agreement without potentially
incurring financial costs or penalties under applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company shall,
in lieu thereof, pay Employee a taxable cash amount, which payment shall be made
if Employee has elected health care continuation coverage (the “Health Care
Benefit Payment”). If applicable, the Health Care Benefit Payment shall be paid
in a single lump sum as soon as administratively practicable following the
effective date of the release signed by Employee, but in no event later than
seventy (70) days after the date of termination of employment or the Permanent
Disability Date, as applicable. The

4
    

--------------------------------------------------------------------------------



Health Care Benefit Payment shall be equal to the amount that the Company would
have otherwise paid for COBRA insurance premiums (at the level of healthcare
benefits Employee and Employee’s dependents are enrolled in as of the
termination date) calculated based on the premium for the first month of
coverage.


(c)    Incentive Payments. In the event of a termination pursuant to Subsection
7(a) of this Agreement, Employee shall also be offered the opportunity to
receive Incentive Payments in a total amount equal to 0.500 times the sum of
Employee's most recent annual base salary and target incentive, payable in equal
installments on the same pay schedule in effect at the time of termination over
a period of twelve (12) months from the date of termination.


(i)Terms and Conditions for Incentive Payments. Employee may receive Incentive
Payments so long as Employee chooses not to engage (whether as an owner,
employee, agent, consultant, or in any other capacity) in any business or
venture that competes with the business of the Company or any of its affiliates.
If Employee chooses to engage in such activities, then the Company shall have no
obligation to make further Incentive Payments commencing upon the date which
Employee chooses to do so.
(ii)    Sole Consideration. Employee and the Company agree and acknowledge that
the sole and exclusive consideration for the Incentive Payments is Employee's
forbearance as described in Subsection 7(c)(i) above. In the event that
Subsection 7(c)(i) is deemed unenforceable or invalid for any reason, then the
Company will have no obligation to make Incentive Payments for the period of
time during which it has been deemed unenforceable or invalid. The obligations
and duties of this Subsection 7(c) shall be separate and distinct from the other
obligations and duties set forth in this Agreement, and any finding of
invalidity or unenforceability of this Subsection 7(c) shall have no effect upon
the validity or invalidity of the other provisions of this Agreement.


(d)    Treatment of Special Severance and Incentive Payments. Any Special
Severance and Incentive Payments shall be subject to usual and customary
employee payroll practices and all applicable withholding requirements.


(e)    Termination by the Company for Substantial Cause or by Employee Without
Good Reason. Employee's employment under this Agreement may be terminated
immediately and at any time by the Company for substantial cause or by Employee
without good reason. In the event of such a termination, Employee shall be
entitled to receive (i) any compensation accrued and unpaid as of the date of
termination; and (ii) no other severance. "Substantial cause" shall mean
Employee’s (1) failure to substantially perform Employee’s duties; (2) material
breach of this Agreement; (3) misconduct, including but not limited to, use or
possession of illegal drugs during work and/or any other action that is damaging
or detrimental in a significant manner to the Company; (4) conviction of, or
plea of guilty or nolo contendere to, a felony; or (5) failure to cooperate
with, or any attempt to obstruct or improperly influence, any investigation
authorized by the Board of Directors or any governmental or regulatory agency.
 
(f)    Termination by Mutual Agreement of the Parties. Employee's employment
pursuant to this Agreement may be terminated at any time upon the mutual
agreement in writing of the parties. Any such termination of employment shall
have the consequences specified in such agreement.


(g)Other. Except for the amounts specifically provided pursuant to this Section
7, Employee shall not be entitled to any further compensation, incentive,
damages, restitution, relocation benefits, or other severance benefits upon
termination of employment. The amounts payable to Employee pursuant to these
Sections shall not be treated as damages, but as compensation to which Employee
may be entitled by reason of termination of employment under the applicable
circumstances. The Company shall not be entitled to set off against the amounts
payable to Employee pursuant to this Section 7 any amounts earned by Employee in
other employment after termination of Employee’s employment with the Company
pursuant to this Agreement, or any amounts which might have been earned by
Employee in other employment had Employee sought such other employment. The
provisions of this Section 7 shall not limit Employee's rights under or pursuant
to any other agreement or understanding with the Company regarding

5
    

--------------------------------------------------------------------------------



any pension, insurance or other employee benefit plan of the Company to which
Employee is entitled pursuant to the terms of such plan.


(h)    Compliance with Section 409A. Each installment of  severance benefits is
a separate “payment” for purposes of Section 409A of the Internal Revenue Code
of 1986 and the regulations governing Section 409A (collectively “Section
409A”), and the severance benefits are intended to satisfy the exemptions under
Section 409A.  It is intended that if Employee is a “specified employee” within
the meaning of Section 409A at the time of a separation from service, then, to
the extent necessary, the severance benefits will not be paid until at least six
(6) months after separation from service. 


(i)    Pre-Termination Rights. The Company shall have the right, at its option,
to require Employee to vacate Employee’s office or otherwise remain off the
Company's premises and to cease any and all activities on the Company's behalf
without such action constituting a termination of employment or a breach of this
Agreement.


(j)    Forfeiture.


(i)     If the Company is required to prepare an accounting restatement due to
the material noncompliance of the Company, as a result of the intentional
misconduct or gross negligence of the Employee, with any financial reporting
requirement under the United States securities laws, then the Employee shall
forfeit and reimburse the Company for all of the following: (i) any incentive or
incentive compensation paid based upon such erroneously stated financial
information, (ii) any incentive or incentive compensation or equity compensation
received by Employee during the twelve (12) month period following the earlier
of the first public issuance or filing with the SEC of the financial document
embodying the financial reporting requirement, (iii) any profits realized from
the sale of Company securities during that same twelve (12) month period, (iv)
if Employee is terminated or has been terminated, the right to receive Special
Severance and Incentive Payments, and (v) if Employee is terminated or has been
terminated, any unvested and/or unexercised long-term incentive compensation
awards.


(ii)     If the Employee is one of the persons subject to automatic forfeiture
under Section 304 of the Sarbanes-Oxley Act of 2002 (i.e. the Chief Executive
Officer or Chief Financial Officer) and the Company is required to prepare an
accounting restatement due to the material noncompliance of the Company, as a
result of misconduct (within the meaning of said Section 304, but other than as
a result of Employee’s intentional misconduct or gross negligence, which is
governed by the preceding subsection), with any financial reporting requirement
under the United States securities laws, then the Employee shall forfeit and
reimburse the Company for all of the following: (i) any incentive or incentive
compensation or equity compensation received by Employee during the twelve (12)
month period following the earlier of the first public issuance or filing with
the SEC of the financial document embodying the financial reporting requirement
and (ii) any profits realized from the sale of Company securities during that
same twelve (12) month period.


(iii)    Employee acknowledges that Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act, among other things, requires the United
States Securities and Exchange Commission to direct the national securities
exchanges to prohibit the continued listing of the securities of an issuer
unless the issuer develops and implements a policy providing, among other
things, for the recovery of certain erroneously awarded compensation. Upon the
Company’s adoption of such a policy, Employee agrees that this Agreement shall
be automatically amended without any further consideration to incorporate the
recovery provisions set forth in the policy. Upon the request of the Company,
Employee agrees without further consideration to execute an amendment evidencing
the incorporation of said provisions into this Agreement.


(iv)    No forfeiture or recovery of compensation under this subsection (j)
shall constitute an event giving rise to Employee’s right to terminate this
Agreement for Good Reason.



6
    

--------------------------------------------------------------------------------



8.    OTHER EMPLOYEE DUTIES AND OBLIGATIONS.


In addition to any other duties and obligations set forth in this Agreement,
Employee shall be obligated as follows:


(a)    Compliance. Employee shall be required to comply with all policies and
procedures of the Company as such shall be adopted, modified or otherwise
established by the Company from time to time, including, but not limited to, the
Company’s Code of Conduct. While employed by the Company pursuant to this
Agreement, or while receiving severance, incentive or other payments or
consideration from the Company following termination of this Agreement, Employee
shall disclose in writing to the Company’s General Counsel any conviction of, or
plea of guilty or nolo contendere to, a felony.


(b)    Trade Secrets and Confidential Information.


(i)    As used in this Agreement, the term "Trade Secrets and Confidential
Information" means information, whether written or oral, not generally available
to the public, regardless of whether it is suitable to be patented, copyrighted
and/or trademarked, which is received from the Company and/or its affiliates,
either directly or indirectly, including but not limited to concepts, ideas,
plans and strategies involved in the Company's and/or its affiliates’ products,
the processes, formulae and techniques disclosed by the Company and/or its
affiliates to Employee or observed by Employee, the designs, inventions and
innovations and related plans, strategies and applications which Employee
develops during the term of this Agreement in connection with the work performed
by Employee for the Company and/or its affiliates; and third party information
which the Company and/or its affiliates has/have agreed to keep confidential.


(ii)    While employed by the Company, Employee will have access to and become
familiar with Trade Secrets and Confidential Information. Employee acknowledges
that Trade Secrets and Confidential Information are owned and shall continue to
be owned solely by the Company and/or its affiliates. Employee agrees that
Employee will not, at any time, whether during or subsequent to Employee’s
employment by the Company and/or its affiliates, use or disclose Trade Secrets
and Confidential Information for any competitive purpose or divulge the same to
any person other than the Company or persons with respect to whom the Company
has given its written consent, unless Employee is compelled to make disclosure
by governmental process. In the event Employee believes that Employee is legally
required to disclose any Trade Secrets or Confidential Information, Employee
shall give reasonable notice to the Company prior to disclosing such information
and shall assist the Company in taking such legally permissible steps as are
reasonable and necessary to protect the Trade Secrets or Confidential
Information, including, but not limited to execution by the receiving party of a
non-disclosure agreement in a form acceptable to the Company.


(iii)    Employee agrees to execute such secrecy, non-disclosure, patent,
trademark, copyright and other proprietary rights agreements, if any, as the
Company may from time to time reasonably require.


(iv)    The provisions of this Subsection 8(b) shall survive the termination of
this Agreement and shall be binding upon Employee in perpetuity.


(c)    Assignment of Rights.


(i)    As used in this Agreement, “Designs, Inventions and Innovations,” whether
or not they have been patented, trademarked, or copyrighted, include, but are
not limited to designs, inventions, innovations, ideas, improvements, processes,
sources of and uses for materials, apparatus, plans, systems and computer
programs relating to the design, manufacture, use, marketing, distribution and
management of the Company’s and/or its affiliates’ products.


(ii)    As a material part of the terms and understandings of this Agreement,
Employee agrees to assign to the Company all Designs, Inventions and Innovations
developed, conceived and/or reduced to

7
    

--------------------------------------------------------------------------------



practice by Employee, alone or with anyone else, in connection with the work
performed by Employee for the Company during Employee’s employment with the
Company, regardless of whether they are suitable to be patented, trademarked
and/or copyrighted.


(iii)    Employee agrees to disclose in writing to the President of the Company
any Design, Invention or Innovation relating to the business of the Company
and/or its affiliates, which Employee develops, conceives and/or reduces to
practice in connection with any work performed by Employee for the Company,
either alone or with anyone else, while employed by the Company and/or within
twelve (12) months of the termination of employment. Employee shall disclose all
Designs, Inventions and Innovations to the Company, even if Employee does not
believe that Employee is required under this Agreement, or pursuant to
California Labor Code Section 2870, to assign Employee’s interest in such
Design, Invention or Innovation to the Company. If the Company and Employee
disagree as to whether or not a Design, Invention or Innovation is included
within the terms of this Agreement, it will be the responsibility of Employee to
prove that it is not included.


(iv)    Pursuant to California Labor Code Section 2870, the obligation to assign
as provided in this Agreement does not apply to any Design, Invention or
Innovation to the extent such obligation would conflict with any state or
federal law. The obligation to assign as provided in this Agreement does not
apply to any Design, Invention or Innovation that Employee developed entirely on
Employee’s own time without using the Company’s equipment, supplies, facilities
or Trade Secrets and Confidential Information, except those Designs, Inventions
or Innovations that either relate at the time of conception or reduction to
practice to the Company’s and/or its affiliates’ business, or actual or
demonstrably anticipated research of the Company and/or its affiliates; or
result from any work performed by Employee for the Company and/or its
affiliates.


(v)    Employee agrees that any Design, Invention and/or Innovation which is
required under the provisions of this Agreement to be assigned to the Company
shall be the sole and exclusive property of the Company. Upon the Company's
request, at no expense to Employee, Employee shall execute any and all proper
applications for patents, copyrights and/or trademarks, assignments to the
Company, and all other applicable documents, and will give testimony when and
where requested to perfect the title and/or patents (both within and without the
United States) in all Designs, Inventions and Innovations belonging to the
Company.


(vi)    The provisions of this Subsection 8(c) shall survive the termination of
this Agreement and shall be binding upon Employee in perpetuity.
    
(d)    Competing Business. To the fullest extent permitted by law, Employee
agrees that, while employed by the Company, Employee will not, directly or
indirectly (whether as employee, agent, consultant, holder of a beneficial
interest, creditor, or in any other capacity), engage in any business or venture
which conflicts with Employee's duties under this Agreement, including services
that are directly or indirectly in competition with the business of the Company
or any of its affiliates, or have any interest in any person, firm, corporation,
or venture which engages directly or indirectly in competition with the business
of the Company or any of its affiliates. For purposes of this section, the
ownership of interests in a broadly based mutual fund shall not constitute
ownership of the stocks held by the fund.


(e)    Other Employees. Except as may be required in the performance of
Employee’s duties hereunder, Employee shall not cause or induce, or attempt to
cause or induce, any person now or hereafter employed by the Company or any of
its affiliates to terminate such employment. This obligation shall remain in
effect while Employee is employed by the Company and for a period of one (1)
year thereafter.


(f)    Suppliers. While employed by the Company, and for one (1) year
thereafter, Employee shall not cause or induce, or attempt to cause or induce,
any person or firm supplying goods, services or credit to the Company or any of
its affiliates to diminish or cease furnishing such goods, services or credit.



8
    

--------------------------------------------------------------------------------



(g)    Conflict of Interest. While employed by the Company, Employee shall
comply with all Company policies regarding actual or apparent conflicts of
interest with respect to Employee's duties and obligations to the Company.


(h)    Non-Disparagement. While employed by the Company, and for one (1) year
thereafter, Employee shall not in any way undertake to harm, injure or disparage
the Company, its officers, directors, employees, agents, affiliates, vendors,
products, or customers, or their successors, or in any other way exhibit an
attitude of hostility toward them.


(i)    Surrender of Equipment, Books and Records. Employee understands and
agrees that all equipment, books, records, customer lists and documents
connected with the business of the Company and/or its affiliates are the
property of and belong to the Company. Under no circumstances shall Employee
remove from the Company's facilities any of the Company's and/or its affiliates’
equipment, books, records, documents, lists or any copies of the same without
the Company's permission, nor shall Employee make any copies of the Company’s
and/or its affiliates’ books, records, documents or lists for use outside the
Company’s office except as specifically authorized by the Company. Employee
shall return to the Company and/or its affiliates all equipment, books, records,
documents and customer lists belonging to the Company and/or its affiliates upon
termination of Employee’s employment with the Company.


9.    RIGHTS UPON A CHANGE IN CONTROL.


(a)    Notwithstanding anything in this Agreement to the contrary, if upon or at
any time during the term of this Agreement there is a Termination Event (as
defined below) that occurs within one (1) year following any Change in Control
(as defined in Exhibit A), Employee shall be treated as if Employee had been
terminated by the Company without substantial cause pursuant to Subsection 7(a).


(b)    A "Termination Event" shall mean the occurrence of any one or more of the
following, and in the absence of Employee's death, or any of the factors
enumerated in Subsection 7(e) providing for termination by the Company for
substantial cause:


(i)    the termination or material breach of this Agreement by the Company;


(ii)    a failure by the Company to obtain the assumption of this Agreement by
any successor to the Company or any assignee of all or substantially all of the
Company's assets or business;


(iii)    any material diminishment in the title, position, duties,
responsibilities or status that Employee had with the Company, as a publicly
traded entity, immediately prior to the Change in Control;


(iv)    any reduction, limitation or failure to pay or provide any of the
compensation, reimbursable expenses, long-term incentive compensation awards,
incentive programs, or other benefits or perquisites provided to Employee under
the terms of this Agreement or any other agreement or understanding between the
Company and Employee, or pursuant to the Company's policies and past practices
as of the date immediately prior to the Change in Control; or


(v)    any requirement that Employee relocate or any assignment to Employee of
duties that would make it unreasonably difficult for Employee to maintain the
principal residence Employee had immediately prior to the Change in Control.


(c)    Special Severance in the Event of a Termination Pursuant to Section 9. In
the event of a termination pursuant to Section 9 of this Agreement, then Special
Severance shall consist of a total amount equal to 1.000 times the sum of the
Employee’s most recent annual base salary and annual target incentive, payable
in equal

9
    

--------------------------------------------------------------------------------



installments on the same pay schedule as in effect at the time of termination
over a period of twenty-four (24) months from the date of termination. All such
Special Severance shall be subject to the provisions of Subsection 7(b).


(d)    Incentive Payments in the Event of a Termination Pursuant to Section 9.
In the event of a termination pursuant to Section 9 of this Agreement, Employee
shall be offered the opportunity to receive Incentive Payments in a total amount
equal to 1.000 times the sum of Employee's most recent annual base salary and
annual target incentive, payable in equal installments on the same pay schedule
as in effect at the time of termination over a period of twenty-four (24) months
from the date of termination. All such Incentive Payments shall be subject to
the provisions of Subsection 7(c).


(e)    To the extent that any or all of the payments and benefits provided for
in this Agreement and pursuant to any other agreements with Employee constitute
"parachute payments" within the meaning of Section 280G of the Internal Revenue
Code (the "Code") and, but for this Section 9, would be subject to the excise
tax imposed by Section 4999 of the Code, then the aggregate amount of such
payments and benefits shall be reduced by the minimum amounts necessary to equal
one dollar less than the amount which would result in such payments and benefits
being subject to such excise tax. The reduction, unless the employee elects
otherwise, shall be in such order that provides employee with the greatest
after-tax amount possible. All determinations required to be made under this
Section 9, including whether a payment would result in a parachute payment and
the assumptions to be utilized in arriving at such determination, shall be made
by a nationally recognized accounting firm agreed to by the Company and
Employee. The Company shall pay the cost of the accounting firm, and the
accounting firm shall provide detailed supporting calculations both to the
Company and the Employee. The determination of the accounting firm shall be
final and binding upon the Company and the Employee, except that if, as a result
of subsequent events or conditions (including a subsequent payment or the
absence of a subsequent payment or a determination by the Internal Revenue
Service or applicable court), it is determined that the excess parachute
payments, excise tax or any reduction in the amount of payments and benefits, is
or should be other than as determined initially, an appropriate adjustment shall
be made, as applicable, to reflect the final determination.


10.    MISCELLANEOUS.


(a)    Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and the successors and assigns of the Company.
Employee shall have no right to assign Employee’s rights, benefits, duties,
obligations or other interests in this Agreement, it being understood that this
Agreement is personal to Employee.


(b)    Entire Understanding. This Agreement sets forth the entire understanding
of the parties hereto with respect to the subject matter hereof, and no other
representations, warranties or agreements whatsoever as to that subject matter
have been made by Employee or the Company. This Agreement shall not be modified,
amended or terminated except by another instrument in writing executed by the
parties hereto. As of the Effective Date, except as otherwise explicitly
provided herein, this Agreement replaces and supersedes any and all prior
understandings or agreements between Employee and the Company regarding
employment.


(c)    Notices. Any notice, request, demand, or other communication required or
permitted hereunder, shall be deemed properly given when actually received or
within five (5) days of mailing by certified or registered mail, postage
prepaid, to Employee at the address currently on file with the Company, and to
the Company at:
                
Company:    Callaway Golf Company
2180 Rutherford Road
Carlsbad, California 92008
Attn: Michael J. Rider
Senior Vice President, General Counsel



10
    

--------------------------------------------------------------------------------



or to such other address as Employee or the Company may from time to time
furnish, in writing, to the other.


(d)    Headings. The headings of the several sections and paragraphs of this
Agreement are inserted solely for the convenience of reference and are not a
part of and are not intended to govern, limit or aid in the construction of any
term or provision hereof.


(e)    Waiver. Failure of either party at any time to require performance by the
other of any provision of this Agreement shall in no way affect that party's
rights thereafter to enforce the same, nor shall the waiver by either party of
any breach of any provision hereof be held to be a waiver of any succeeding
breach of any provision or a waiver of the provision itself.


(f)    Applicable Law. This Agreement shall constitute a contract under the
internal laws of the State of California and shall be governed and construed in
accordance with the laws of said state as to both interpretation and
performance.


(g)    Severability. In the event any provision or provisions of this Agreement
is or are held invalid, the remaining provisions of this Agreement shall not be
affected thereby.


(h)    Advertising Waiver. Employee agrees to permit the Company and/or its
affiliates, and persons or other organizations authorized by the Company and/or
its affiliates, to use, publish and distribute advertising or sales promotional
literature concerning the products of the Company and/or its affiliates, or the
machinery and equipment used in the manufacture thereof, in which Employee’s
name and/or pictures of Employee taken in the course of Employee’s provision of
services to the Company and/or its affiliates, appear. Employee hereby waives
and releases any claim or right Employee may otherwise have arising out of such
use, publication or distribution.


(i)    Counterparts. This Agreement may be executed in one or more counterparts
which, when fully executed by the parties, shall be treated as one agreement.


11.    IRREVOCABLE ARBITRATION OF DISPUTES.


(a)    Employee and the Company agree that any dispute, controversy or claim
arising hereunder or in any way related to this Agreement, its interpretation,
enforceability, or applicability, or relating to Employee’s employment, or the
termination thereof, that cannot be resolved by mutual agreement of the parties
shall be submitted to binding arbitration. This includes, but is not limited to,
alleged violations of federal, state and/or local statutes, claims based on any
purported breach of duty arising in contract or tort, including breach of
contract, breach of the covenant of good faith and fair dealing, violation of
public policy, violation of any statutory, contractual or common law rights, but
excluding workers’ compensation, unemployment matters, or any matter falling
within the jurisdiction of the state Labor Commissioner. The parties agree that
arbitration is the parties’ only recourse for such claims and hereby waive the
right to pursue such claims in any other forum, unless otherwise provided by
law. Any court action involving a dispute which is not subject to arbitration
shall be stayed pending arbitration of arbitrable disputes.


(b)    Employee and the Company agree that the arbitrator shall have the
authority to issue provisional relief. Employee and the Company further agree
that each has the right, pursuant to California Code of Civil Procedure section
1281.8, to apply to a court for a provisional remedy in connection with an
arbitrable dispute so as to prevent the arbitration from being rendered
ineffective.


(c)    Any demand for arbitration shall be in writing and must be communicated
to the other party prior to the expiration of the applicable statute of
limitations.


(d)     The arbitration shall be administered by JAMS pursuant to its Employment
Arbitration Rules and Procedures. The arbitration shall be conducted in San
Diego by a former or retired judge or attorney

11
    

--------------------------------------------------------------------------------



with at least 10 years experience in employment-related disputes, or a
non-attorney with like experience in the area of dispute, who shall have the
power to hear motions, control discovery, conduct hearings and otherwise do all
that is necessary to resolve the matter. The parties must mutually agree on the
arbitrator. If the parties cannot agree on the arbitrator after their best
efforts, an arbitrator will be selected from JAMS pursuant to its Employment
Arbitration Rules and Procedures. The Company shall pay the costs of the
arbitrator’s fees.


(e)The arbitration will be decided upon a written decision of the arbitrator
stating the essential findings and conclusions upon which the award is based.
The arbitrator shall have the authority to award damages, if any, to the extent
that they are available under applicable law(s). The arbitration award shall be
final and binding, and may be entered as a judgment in any court having
competent jurisdiction. Either party may seek review pursuant to California Code
of Civil Procedure Section 1286, et seq.


(f)     It is expressly understood that the parties have chosen arbitration to
avoid the burdens, costs and publicity of a court proceeding, and the arbitrator
is expected to handle all aspects of the matter, including discovery and any
hearings, in such a way as to minimize the expense, time, burden and publicity
of the process, while assuring a fair and just result. In particular, the
parties expect that the arbitrator will limit discovery by controlling the
amount of discovery that may be taken (e.g., the number of depositions or
interrogatories) and by restricting the scope of discovery only to those matters
clearly relevant to the dispute. However, at a minimum, each party will be
entitled to at least one (1) deposition and shall have access to essential
documents and witnesses as determined by the arbitrator.


(g)    The provisions of this Section shall survive the termination of the
Agreement and shall be binding upon the parties.


THE PARTIES HAVE READ SECTION 11 AND IRREVOCABLY AGREE TO ARBITRATE ANY DISPUTE
IDENTIFIED ABOVE.


______ (Employee)            ______ (Company)




12.COOPERATION.     At the request of the Company, Employee agrees to cooperate
with the Company’s reasonable requests for assistance removing Employee’s name
from corporate boards, other corporate documents, bank accounts and the like,
including, but not limited to, signing documents and taking other action as
requested by the Company. By taking such actions in response to the request of
the Company, Employee is not forfeiting any right to indemnity or defense that
may be afforded to Employee under Delaware or other applicable laws.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective the date first written above.


EMPLOYEE
 
COMPANY
 
 
Callaway Golf Company, a Delaware corporation
 
 
 
/s/ Alan Hocknell, Ph.D.
 
By: /s/ Chris Carroll
Alan Hocknell, Ph.D.
 
Chris Carroll
 
 
Senior Vice President, Global Human Resources




12
    

--------------------------------------------------------------------------------



EXHIBIT A


CHANGE IN CONTROL




A "Change in Control" means the following and shall be deemed to occur if any of
the following events occurs:


1.    Any person, entity or group, within the meaning of Section 13(d) or 14(d)
of the Securities Exchange Act of 1934 (the "Exchange Act") but excluding the
Company and its subsidiaries and any employee benefit or stock ownership plan of
the Company or its subsidiaries and also excluding an underwriter or
underwriting syndicate that has acquired the Company's securities solely in
connection with a public offering thereof (such person, entity or group being
referred to herein as a "Person") becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either the then outstanding shares of Common Stock or the combined voting power
of the Company's then outstanding securities entitled to vote generally in the
election of directors; or


2.    Individuals who, as of the effective date hereof, constitute the Board of
Directors of the Company (the "Incumbent Board") cease for any reason to
constitute at least a majority of the Board of Directors of the Company,
provided that any individual who becomes a director after the effective date
hereof whose election, or nomination for election by the Company's shareholders,
is approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered to be a member of the Incumbent Board
unless that individual was nominated or elected by any Person having the power
to exercise, through beneficial ownership, voting agreement and/or proxy, 20% or
more of either the outstanding shares of Common Stock or the combined voting
power of the Company's then outstanding voting securities entitled to vote
generally in the election of directors, in which case that individual shall not
be considered to be a member of the Incumbent Board unless such individual's
election or nomination for election by the Company's shareholders is approved by
a vote of at least two-thirds of the directors then comprising the Incumbent
Board; or


3.    Consummation by the Company of the sale, lease, exchange or other
disposition, in one transaction or a series of transactions, by the Company of
all or substantially all of the Company's assets or a reorganization or merger
or consolidation of the Company with any other person, entity or corporation,
other than


(a)    a reorganization or merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto (or, in
the case of a reorganization or merger or consolidation that is preceded or
accomplished by an acquisition or series of related acquisitions by any Person,
by tender or exchange offer or otherwise, of voting securities representing 5%
or more of the combined voting power of all securities of the Company,
immediately prior to such acquisition or the first acquisition in such series of
acquisitions) continuing to represent, either by remaining outstanding or by
being converted into voting securities of another entity, more than 50% of the
combined voting power of the voting securities of the Company or such other
entity outstanding immediately after such reorganization or merger or
consolidation (or series of related transactions involving such a reorganization
or merger or consolidation), or


(b)    a reorganization or merger or consolidation effected to implement a
recapitalization or reincorporation of the Company (or similar transaction) that
does not result in a material change in beneficial ownership of the voting
securities of the Company or its successor; or


4.    Approval by the shareholders of the Company or an order by a court of
competent jurisdiction of a plan of complete liquidation or dissolution of the
Company.

13
    

--------------------------------------------------------------------------------



EXHIBIT B


RELEASE OF CLAIMS – GENERAL RELEASE


This Release of Claims – General Release ("Release") is effective as of the date
provided for in Section 10 below, and is made by and between ______________
(“Employee”), pursuant to the Officer Employment Agreement (the “Agreement”) to
which this document is attached, and Callaway Golf Company (the "Company"), a
Delaware corporation. This Release is entered into in light of the fact that
Employee’s employment with the Company will terminate and Employee will be
eligible to receive Special Severance pursuant to Section 7 of the Agreement.


1.    Consideration. In consideration for the payment of Special Severance,
Employee agrees to the terms and provisions set forth in this Release.


2.    Release.


(a)     Employee hereby irrevocably and unconditionally releases and forever
discharges the Company, its predecessors, successors, subsidiaries, affiliates
and benefit plans, and each and every past, present and future officer,
director, employee, representative and attorney of the Company, its,
predecessors, successors, subsidiaries, affiliates and benefit plans, and their
successors and assigns (collectively referred to herein as the “Releasees”),
from any, every, and all charges, complaints, claims, causes of action, and
lawsuits of any kind whatsoever, including, to the extent permitted under the
law, all claims which Employee has against the Releasees, or any of them,
arising from or in any way related to circumstances or events arising out of
Employee’s employment by the Company, including, but not limited to, harassment,
discrimination, retaliation, failure to progressively discipline Employee,
termination of employment, violation of state and/or federal wage and hour laws,
violations of any notice requirement, violations of the California Labor Code,
or breach of any employment agreement, together with any and all other claims
Employee now has or may have against the Releasees through and including
Employee’s date of termination from the Company, provided, however, that
Employee does not waive or release the right to enforce the Agreement, the right
to enforce any stock option, restricted stock, retirement, welfare or other
benefit plan, agreement or arrangement, or any rights to indemnification or
reimbursement, whether pursuant to charter and by-laws of the Company or its
affiliates, applicable state laws, D&O insurance policies, or otherwise.
EMPLOYEE ALSO SPECIFICALLY AGREES AND ACKNOWLEDGES THAT EMPLOYEE IS WAIVING ANY
RIGHT TO RECOVERY AGAINST RELEASEES BASED ON STATE OR FEDERAL AGE, SEX,
PREGNANCY, RACE, COLOR, NATIONAL ORIGIN, MARITAL STATUS, RELIGION, VETERAN
STATUS, DISABILITY, SEXUAL ORIENTATION, MEDICAL CONDITION OR OTHER
ANTI-DISCRIMINATION LAWS, INCLUDING, WITHOUT LIMITATION, TITLE VII, THE
AMERICANS WITH DISABILITIES ACT, THE CALIFORNIA FAIR HOUSING AND EMPLOYMENT ACT,
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE FAMILY MEDICAL RIGHTS ACT,
THE CALIFORNIA FAMILY RIGHTS ACT OR BASED ON THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OR THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT, ALL AS
AMENDED, WHETHER SUCH CLAIM BE BASED UPON AN ACTION FILED BY EMPLOYEE OR A
GOVERNMENTAL AGENCY.


(b)     Employee understands that rights or claims under the Age Discrimination
in Employment Act of 1967 (29 U.S.C. § 621, et seq.) that may arise after the
date this Release is executed are not waived. Nothing in this Release shall be
construed to prohibit Employee from exercising Employee’s right to file a charge
with the Equal Employment Opportunity Commission or from participating in any
investigation or proceeding conducted by the Equal Employment Opportunity
Commission.


(c)     Employee understands and agrees that if Employee files such a charge,
the Company has the right to raise the defense that the charge is barred by this
Release.



14
    

--------------------------------------------------------------------------------



3.    Section 1542 of Civil Code. Employee also waives all rights under Section
1542 of the Civil Code of the State of California. Section 1542 provides as
follows:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
    
4.    Governing Law. This Release shall be construed and enforced in accordance
with the internal laws of the State of California.


5.    Binding Effect. This Release shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns.
    
6.    Irrevocable Arbitration of Disputes.


(a)     Employee and the Company agree that any dispute, controversy or claim
arising hereunder or in any way related to this Release, its interpretation,
enforceability, or applicability, or relating to Employee’s employment, or the
termination thereof, that cannot be resolved by mutual agreement of the parties
shall be submitted to binding arbitration. This includes, but is not limited to,
alleged violations of federal, state and/or local statutes, claims based on any
purported breach of duty arising in contract or tort, including breach of
contract, breach of the covenant of good faith and fair dealing, violation of
public policy, violation of any statutory, contractual or common law rights, but
excluding workers’ compensation, unemployment matters, or any matter falling
within the jurisdiction of the state Labor Commissioner. The parties agree that
arbitration is the parties’ only recourse for such claims and hereby waive the
right to pursue such claims in any other forum, unless otherwise provided by
law. Any court action involving a dispute which is not subject to arbitration
shall be stayed pending arbitration of arbitrable disputes.


(b)     Employee and the Company agree that the arbitrator shall have the
authority to issue provisional relief. Employee and the Company further agree
that each has the right, pursuant to California Code of Civil Procedure Section
1281.8, to apply to a court for a provisional remedy in connection with an
arbitrable dispute so as to prevent the arbitration from being rendered
ineffective.


(c)     Any demand for arbitration shall be in writing and must be communicated
to the other party prior to the expiration of the applicable statute of
limitations.


(d)     The arbitration shall be administered by JAMS pursuant to its Employment
Arbitration Rules and Procedures. The arbitration shall be conducted in San
Diego by a former or retired judge or attorney with at least 10 years experience
in employment-related disputes, or a non-attorney with like experience in the
area of dispute, who shall have the power to hear motions, control discovery,
conduct hearings and otherwise do all that is necessary to resolve the matter.
The parties must mutually agree on the arbitrator. If the parties cannot agree
on the arbitrator after their best efforts, an arbitrator will be selected from
JAMS pursuant to its Employment Arbitration Rules and Procedures. The Company
shall pay the costs of the arbitrator’s fees.
  
(e)     The arbitration will be decided upon a written decision of the
arbitrator stating the essential findings and conclusions upon which the award
is based. The arbitrator shall have the authority to award damages, if any, to
the extent that they are available under applicable law(s). The arbitration
award shall be final and binding, and may be entered as a judgment in any court
having competent jurisdiction. Either party may seek review pursuant to
California Code of Civil Procedure Section 1286, et seq.


(f)     It is expressly understood that the parties have chosen arbitration to
avoid the burdens, costs and publicity of a court proceeding, and the arbitrator
is expected to handle all aspects of the matter, including discovery and any
hearings, in such a way as to minimize the expense, time, burden and publicity
of

15
    

--------------------------------------------------------------------------------



the process, while assuring a fair and just result. In particular, the parties
expect that the arbitrator will limit discovery by controlling the amount of
discovery that may be taken (e.g., the number of depositions or interrogatories)
and by restricting the scope of discovery only to those matters clearly relevant
to the dispute. However, at a minimum, each party will be entitled to at least
one deposition and shall have access to essential documents and witnesses as
determined by the arbitrator.


(g)     The provisions of this Section shall survive the termination of the
Release and shall be binding upon the parties.


THE PARTIES HAVE READ SECTION 6 AND IRREVOCABLY AGREE TO ARBITRATE ANY DISPUTE
IDENTIFIED ABOVE.


______ (Employee)            ______ (Company)


7.    Counterparts. This Release may be executed in one or more counterparts
which, when fully executed by the parties, shall be treated as one agreement.


8.    Advice of Counsel. The Company hereby advises Employee in writing to
discuss this Release with an attorney before executing it. Employee further
acknowledges that the Company will provide Employee twenty-one (21) days within
which to review and consider this Release before signing it. Should Employee
decide not to use the full twenty-one (21) days, then Employee knowingly and
voluntarily waives any claims that he was not in fact given that period of time
or did not use the entire twenty-one (21) days to consult an attorney and/or
consider this Release.


9.    Right to Revoke. The parties acknowledge and agree that Employee may
revoke this Release for up to seven (7) calendar days following Employee’s
execution of this Release and that it shall not become effective or enforceable
until the revocation period has expired. The parties further acknowledge and
agree that such revocation must be in writing addressed to Michael J. Rider,
Senior Vice President, General Counsel, Callaway Golf Company, 2180 Rutherford
Road, Carlsbad, California 92008, and received no later than midnight on the
seventh day following the execution of this Release by Employee. If Employee
revokes this Release under this section, it shall not be effective or
enforceable, and Employee will not receive the consideration described in
Section 1 above.


10.    Effective Date. If Employee does not revoke this Release in the timeframe
specified in Section 9 above, the Release shall become effective at 12:01 a.m.
on the eighth day after it is fully executed by the parties.


11.    Severability. In the event any provision or provisions of this Release is
or are held invalid, the remaining provisions of this Release shall not be
affected thereby.


IN WITNESS WHEREOF, the parties hereto have executed this Release on the dates
set forth below, to be effective as of the date set forth in Section 10 above.


EXHIBIT ONLY – DO NOT SIGN AT THIS TIME
EMPLOYEE
 
COMPANY
 
 
Callaway Golf Company, a Delaware corporation
 
 
 
 
 
By:
[Employee’s Name]


 
[Authorized Signature]


 
 
 
Dated:
 
Dated:



16
    

--------------------------------------------------------------------------------



FIRST AMENDMENT TO
OFFICER EMPLOYMENT AGREEMENT




This First Amendment to Officer Employment Agreement ("First Amendment") is
entered into effective February 12, 2014, by and between Callaway Golf Company,
a Delaware corporation (the "Company") and Alan Hocknell, Ph.D. ("Employee").


A.    The Company and Employee are parties to that certain Officer Employment
Agreement entered into as of May 1, 2012 (the "Agreement").


B.    The Company and Employee desire to amend the Agreement pursuant to Section
10(b) of the Agreement.


NOW, THEREFORE, in consideration of the foregoing and other consideration, the
value and sufficiency of which are acknowledged, the Company and Employee agree
as follows:


1.    Services. Section 2 of the Agreement is amended to read:


“TITLE. Employee shall serve as Senior Vice President, Research & Development,
of the Company. Employee's duties shall be the usual and customary duties of the
offices in which Employee serves. Employee shall report to the Chief Executive
Officer, or such other person as the Chief Executive Officer shall designate
from time to time. The Board of Directors and/or the Chief Executive Officer of
the Company may change employee’s title, position and/or duties at any time.”


2.    Compensation. Effective January 27, 2014, Section 4(a) of the Agreement is
amended to read:


“(a)    Base Salary. In accordance with the Company’s usual review and pay
practices, the Company agrees to pay Employee a base salary of no less than
$350,550.00 per year (prorated for any partial years of employment), payable in
equal installments on regularly scheduled Company pay dates. Employee agrees
that the Company may increase Employee’s base salary without requiring an
amendment of this Agreement through the use of a Personnel Action Notice.”


3.    But for the amendments contained herein, and any other written amendments
properly executed by the parties, the Agreement shall otherwise remain
unchanged.


IN WITNESS WHEREOF, the parties have executed this First Amendment on the dates
set forth below, to be effective as of the date first set forth above.


EMPLOYEE
 
COMPANY
 
 
Callaway Golf Company, a Delaware corporation
 
 
 
/s/ Alan Hocknell, Ph.D.
 
By: /s/ Chris Carroll
Alan Hocknell, Ph.D.
 
Chris Carroll
Dated: February 12, 2014
 
Senior Vice President, Global Human Resources
 
 
Dated: February 12, 2014





    
            



17
    